Mb. Justice Albbey
delivered the opinion of the court.
*290The appellant, Isidoro Ortiz, was accused of perjury before the District Court of Mayagiiez and upon being tried by a jury was found guilty of that offense and sentenced by the court to two years’ imprisonment in the penitentiary at hard labor without costs, the time already served by Mm in prison being* deducted.
The judgment was appealed from solely on the ground that the judge of the court below violated paragraph 8 of section 233 of the Code of Criminal Procedure as amended by Act of March 9, 1911, in charging the jury, because in summing up the case he omitted to review the evidence introduced by the defense, thus failing to set forth the evidence introduced in support of the plea of not guilty, as a result of which the jury brought in a verdict contrary to the evidence.
No statement of the case or bill of exceptions has been filed in this case, evidently because the only error was based upon the charges to the jury, and although these instructions .are necessary for the proper determination of the question presented they have been included in the record of the appeal so imperfectly that we will have to disregard them.
When the judge gives oral instructions to the jury a record in which the stenographer certifies that it contains the judge’s instructions is not sufficient, it being indispensable, as this court has repeatedly held in other cases, that the same be signed by the judge who gave the instructions. Not even the agreement of the parties to the accuracy of the instructions is sufficient to justify the omission of the judge’s approval because it might happen that by an act of careless ness or for some other reason the judge might be misquoted or some of his statement omitted.
In the present ease, although the document containing the instructions to the jury is certified to by the stenographer it lacks the signature of the judge, wherefore we are unable to consider them as correct and have no basis upon which to consider whether or not the judge committed an error. The People v. Torres, 9 P. R. R., 396; The People v. Dones, 9 *291P. R. R., 423; The People v. Negron, 17 P. R. R., 652; The People v. Coll, 18 P. R. R., 355; The People v. Laporte, ante p. 43, and The People v. Bonelli, ante p. 65.
But at any rate, if the defect attributed to the charges to the jury was that they were insufficient because of their failure to review the testimony given by the witnesses for the defense, as maintained by the appellant, he should have asked the court during the trial to give further charges to the jury and if this were not done he has no right now to ask us to take that question into consideration. See the case of The People v. Dones, supra, and The People v. Boria, 12 P. R. R., 166.
Not having any basis upon which to consider this appeal, there being no fundamental error to correct, the judgment appealed from should be affirmed.

Affirmed.

Chief Justice Hernández and Justices MacLeary, Wolf and del Toro concurred.